Citation Nr: 1421144	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  13-17 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection a prostate disability, to include as due to herbicide exposure.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to September 1974.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In February 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The Board has considered documentation included in Virtual VA and VBMS.  Virtual VA contains the hearing transcript and documents duplicative of those in the paper file.  VBMS does not contain any documents.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran's DD 214 Form for his service prior to 1972 does not appear to be of record.  Currently, the record contains a DD 214 Form documenting active service from October 1972 to September 1974.  However, service treatment records spanning from 1953 through 1974 have been obtained, and in a January 2013 VA Form 3101 documenting the Veteran's Vietnam service, it was noted that service began in November 1953.  All outstanding DD 214 Forms should be obtained and associated with the record.

Remand is also required to obtain medical records.  In a December 2010 VA Form 21-4142, the Veteran indicated he has received treatment from Maria Teresa C. Ramirez at St. Luke's Medical Center.  The records of Dr. Ramirez have not been obtained, and only one request for them was made. The records must again be requested.

Finally, remand is required to obtain a VA medical opinion.  Although benign prostatic hypertrophy is not a recognized presumptive disorder of herbicide exposure, the Veteran here argues the disorder is related to herbicide exposure on a direct basis.  Vietnam service has been confirmed from June 1968 to May 1969, and January 1972 to December 1972.  Further, the Veteran contends that symptoms of urinary urgency began during service, which he his competent to report, and a June 1971 service treatment record shows a swollen inguinal node.  Thereafter, there was a report involving a testicle.  A VA medical opinion has not been obtained and should be afforded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify all periods of service (1953-). 

2.  The AOJ should attempt to obtain the full treatment records of Maria Teresa C. Ramirez, to include any records located at St. Luke's Medical Center.  If no records can be obtained for any provider, VA's efforts must be documented for the record.

3.  The Veteran should be afforded a VA examination to address the nature and likely etiology of his prostate disability.

The examiner is to be provided access to the paper file, Virtual VA, and VBMS as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is asked to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's benign prostatic hypertrophy is due to an injury or other event or incident of the Veteran's service, including the service treatment record of 1971 documenting a swollen inguinal node and a subsequent report involving a testicle.

In so doing, the examiner should also specifically opine on whether it is at least as likely as not that the Veteran suffers from a prostate disorder due to in-service herbicide exposure.  The examiner is advised that VA has already conceded in-service herbicide exposure.
	
4.  The Veteran is to be notified that it is his responsibility to report for any VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

